DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any References cited but not appearing in any current Form 892 may be found in previous Form 892’s or IDS’s.
Response to Amendment
Applicant’s Amendment filed 07/07/2022 has been entered.  In the Amendment, claims 1, 3, 5-7 and 9-14 and 16-20 have been amended.  Claims 21 and 22 have been added. Claims 1-22 are pending for examination.
The amendment to claim 1 overcomes the 112(b) rejections to claim 1.
 The amendment to claim 3 overcomes the 112(b) rejection to claim 3.
The amendment to claim 5 overcomes the 112(b) rejection to claim 5 with regard to the second occurrence of “and/or” but not with regard to the first occurrence of “and/or” in line 2.
The amendment to claim 6 overcomes the 112(b) rejection to claim 6.
The amendment to claim 7 overcomes the 112(b) rejection to claim 7.
The amendment to claim 10 overcomes the 112(b) rejections to claim 10.
The amendment to claim 11 overcomes the 112(b) rejection to claim 11.
The amendment to claim 12 overcomes the 112(b) rejections to claim 12.
The amendment to claim 14 overcomes the 112(b) rejection to claim 14. 


Response to Arguments
	Applicant’s arguments filed on 09/02/2021 have been fully considered but they are considered moot.  Independent claim 1 has been amended to include subject matter and limitations that were not presented in the original claims examined.  Thus, the claim rejections based on the prior art have been amended to include art to meet the amended claim limitation and/or previously presented art has been further analyzed to meet the claim limitations.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 5, line 2, the language “and/or” is indefinite as it is not clear whether the claim limitation should be interpreted as --the first passive actuator and the second passive actuator are arranged at at least one point of application-- or whether the claim limitation should be interpreted as --the first passive actuator or the second passive actuator are arranged at at least one point of application--, or some combination thereof.  For the purposes of examination the limitation will be interpreted as – the first passive actuator or the second passive actuator are arranged at at least one point of application --.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 12-16 and 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kazerooni (US 2014/0378882).
Regarding claim 1, Kazerooni (in an embodiment of Figs. 1-7) discloses an orthopedic device 100 (Fig. 1, exoskeleton 100, [0051]) for supporting a back of a user ([0051]), wherein the orthopedic device comprises an upper body element 112 (supporting trunk 112, [0051], see annotated Fig. 3 below), 

    PNG
    media_image1.png
    613
    427
    media_image1.png
    Greyscale

an upper leg element 104, 106 (thigh links 104, 106, [0051]; see annotated Fig. 3 above]),  a first passive actuator 116 (torque generators 116 on each side of the body, [0054]; see annotated Fig. 3 above), which is configured to apply a force to at least one of the upper leg element and the upper body element (this device causes supporting trunk 112 to impose a force onto a person’s trunk 114, and thigh links 104 and 106 to impose forces onto the wearer’s respective thighs, [0052]; there are two torque generators coupled to the supporting trunk and the thigh links; when the wearer bends forward in the sagittal plane, the torque generators impose a resisting torque between the supporting trunk and the thigh links, causing the supporting trunk to impose a force against a wearer’s trunk and the thigh links to impose a force onto wearer’s thighs, [0008]; thus it follows that each actuator applies force to the upper leg element [one of the thigh links] and each actuator applies force to the upper body element) when an angle between the upper leg element and the upper body element is within a first predetermined angular range ([0052]; an angle is measured as between an upper leg element and an upper body element); a second passive actuator 116 which is configured to apply a force to at least one of the upper leg element and the upper body element (this device causes supporting trunk 112 to impose a force onto a person’s trunk 114, [0052]; there are two torque generators coupled to the supporting trunk and the thigh links; when the wearer bends forward in the sagittal plane, the torque generators impose a resisting torque between the supporting trunk and the thigh links, causing the supporting trunk to impose a force against a wearer’s trunk and the thigh links to impose a force onto wearer’s thighs, [0008]; thus it follows that each actuator applies force to the upper leg element [one of the thigh links] and each actuator applies force to the upper body element) when the angle is within a predetermined second angular range that is different to the first angular range ([0052]; see in annotated Fig. 3 where user’s back is bent and one foot is in front of the other resulting in differing angles between an upper leg element and upper body element for the first and second passive actuators), wherein the first passive actuator and the second passive actuator apply their respective forces to the same upper leg element or the same upper body element (this device causes supporting trunk 112 [upper body element] to impose a force onto a person’s trunk 114, and thigh links 104, 106 [upper leg element] to impose forces onto the wearer’s thighs [0052]; torque generators 116 [actuators] provide resisting torque when the human trunk is bent more than a predetermined value of an angle A, [0053]; at least one of torque generators 116 imposes a resisting torque between supporting trunk 112 [upper body element] and corresponding thigh links 104, 106 [upper leg element], [0052]; when the wearer bends forward in the sagittal plane, the torque generators impose a resisting torque between the supporting trunk and the thigh links, causing the supporting trunk [upper body element] to impose a force against a wearer’s trunk and the thigh links [upper leg element] to impose a force onto wearer’s thighs, [0008]; thus the first passive actuator and the second passive actuation apply their respective forces to the same upper leg element or the same upper body element).
Regarding claim 2 Kazerooni discloses the invention as described above and further discloses  wherein  the first angular range and the second angular range overlap ([0018]; overlap in the first angular range and the second angular range occurs where the feet are positioned next to each other and back bent).
Regarding claim 3, Kazerooni discloses the invention as described above and further discloses wherein  at least one of the first passive actuator and the second passive actuator comprise(s) at least one mechanical energy store 134 (116 includes a resilient pendulum, [0054]; resilient pendulum 134 is a coil spring, [0055]).  
Regarding claim 7, Kazerooni discloses the invention as described above and further discloses wherein the at least one mechanical energy store includes at least a first mechanical energy store and at least a second mechanical energy store (springs of pendulums 134 on left and right sides), wherein the upper body element comprises a first force transmission element 210 (tip 210, [0055]) and the upper leg element comprises a second force transmission element 136 (engagement bracket 136, [0054].[0055]), wherein the first mechanical energy store and the second mechanical energy store are chargeable and dischargeable by swivelling the upper leg element relative to the upper body element when the first force transmission element is engaged with the second force transmission element (springs of pendulums 134 are capable of being charged and discharged [due to compression and release of springs during use] by swiveling the upper leg element relative to the upper body element when the first and second force transmission elements [210, 136] are engaged, Fig. 5-6; [0054]-[0055]).
Regarding claim 12, Kazerooni discloses the invention as described above and further discloses wherein at least one of a pattern of force applied by the first passive actuator and a pattern of force applied by the second passive actuator depends on the angle ([0052]; force applied depends on angle of forward lumbar flexion, for example no force applied if supporting trunk 112 does not deviate beyond a straight line and force applied where supporting trunk deviates beyond straight line).
Regarding claim 13, Kazerooni discloses the invention as described above and further discloses wherein the angle varies between different angles (as described above with regard to claim 1, the angle is within a first predetermined angle range, thus the angle varies between different angles of the range) and wherein the force exerted by the first passive actuator and the force exerted by the second passive actuator exhibit a maximum at the different angles ([0018]; [0052]; see in annotated Fig. 3 where user’s back is bent and one foot is in front of the other resulting in differing angles between an upper leg element and upper body element for the first and second passive actuators; thus the first and second actuators exhibit a maximum at different angles between an upper leg element and an upper body element).
Regarding claim 14, Kazerooni discloses wherein for angles smaller than the respective predetermined angular, the force exerted by the respective passive actuator is zero ([0053]).
Regarding claim 15, Kazerooni discloses wherein the at least one mechanical energy store is at least one elastic element (resilient pendulum, in some embodiments,  is a coil spring, [0055]).
Regarding claim 16, Kazerooni discloses wherein the at least one mechanical energy store comprises one or more of at least one tension spring and at least one damper 202 (resilient pendulum, in some embodiments, is a coil spring, [0055]; thus comprises at least one tension spring).
Regarding claim 21, Kazerooni discloses the invention as described above and further discloses wherein the first passive actuator and the second passive actuator have different lengths (springs of pendulums 134 are capable of being charged and discharged [due to compression and release of springs during use, Fig. 5-6; [0054]-[0055]; see a first engaged position of Fig. 5 which shows compressed pendulum 134 and a second engaged position of Fig. 6 that shows a more compressed pendulum of a passive actuator 116; thus the torque actuator shown in Figs. 5 and 6 has different lengths; torque generators 116 are identical to each other, [0054]  thus the first passive actuator and the second passive actuator have different lengths).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni (US 2014/0378882) in view of Schmidt (US 2021/0315514).
Regarding claim 4, Kazerooni discloses the invention as described above and further discloses wherein the at least one mechanical energy store comprises elastic elements (resilient pendulum is in some embodiments a coil spring, [0052]; thus the two resilient pendulums would comprise two coil springs [two elastic elements]).
Kazerooni does not disclose wherein the elastic elements of the first passive actuator and the second passive actuator exhibit different elasticities.
Schmidt teaches an analogous orthopedic device (Fig. 5, [0032]-[0035]) having analogous elastic elements ([0035]) wherein the analogous elastic elements exhibit different elasticities ([0035]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the elastic elements of the first passive actuator and the second passive actuator of the orthopedic device of Kazerooni exhibit different elasticities, as taught by Schmidt, in order to provide an improved orthopedic device that simplifies adjusting the support provided to a user (Schmidt, [0035]).
Regarding claim 17, Kazerooni in view of Schmidt discloses the invention as described above and further disclose wherein the elastic elements of the first passive actuator and the second passive actuator exhibit at least one of different spring constants and different degrees of damping (Schmidt, [0035]).
Claims 5-6, 9-10, 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni (US 2014/0378882) in view of Yanguenthanasan (US 2017/0360588).
Regarding claim 5, Kazerooni discloses the invention as described above and further discloses  wherein the first passive actuator and/or the second passive actuator-2-Docket No.: 03101362AA; App. No.: not yet assigned 116 are arranged at at least one point of application on at least one of the upper leg element and the upper body element (torque generator 116 [first passive actuator] coupled to thigh link 104 [upper leg element] via lower bracket 132,[ 0054]).
Kazerooni does not disclose wherein the first passive actuator and/or the second passive actuator-2-Docket No.: 03101362AA; App. No.: not yet assigned 116 are arranged at at least one point of application on at least one of the upper leg element and  the upper body element that is adjustable.
Yanguenthanasan teaches an analogous orthopedic device (Fig. 18) having an analogous first and/or second passive actuator 108, 433 (first torque generator 108, [0076]; thigh holes 433, [0101]) and an analogous upper leg element 430,  432 (thigh brace 430, fasteners 432, [0101]) wherein the analogous first passive actuator and/or the second passive actuator is arranged at at least one point of application on at least one of the upper leg element and the upper body element that is adjustable ([0101]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first passive actuator and/or the second passive actuator-2-Docket No.: 03101362AA; App. No.: not yet assigned of the orthopedic device of Kazerooni are arranged at at least one point of application on at least one of the upper leg element and  the upper body element that is adjustable, as taught by Yangyuenthanasan, in order to provide an improved orthopedic device that is adjustable to fit a user (Yangyuenthanasan, [0101]).
Regarding claim 6, Kazerooni discloses the invention as described above.
Kazerooni does not disclose wherein at least one of the first passive actuator and the second passive actuator are arranged at different points of application on at least one of the upper leg element and the upper body element.  
Yanguenthanasan teaches an analogous orthopedic device (Fig. 18) having an analogous first and/or second passive actuator 108, 433 (first torque generator 108, [0076]; thigh holes 433, [0101]) and an analogous upper leg element 430,  432 (thigh brace 430, fasteners 432, [0101]) wherein at least one of the first passive actuator and the second passive actuator are arranged at different points of application on at least one of the upper leg element and the upper body element ([0101]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to  provide that the first passive actuator and/or the second passive actuator of the orthopedic device of Kazerooni are arranged at different points of application on at least one of the upper leg element and the upper body element as taught by Yangyuenthanasan, in order to provide an improved orthopedic device that is adjustable to fit a user (Yangyuenthanasan, [0101]).
Regarding claim 9, Kazerooni discloses the invention as described above and further discloses wherein the first passive actuator and the second passive actuator are arranged at at least one force application point 352 (the first and second passive actuators are arranged on a the belt 352 via waist frame 352 and loop 358, Fig. 26; [0080]; force imposed by the device on the user from the back is actually imposed by belt 352, [0080]; thus the points on the belt where the first and second passive actuators are arranged are force application points as the belt imposes force).
Kazerooni does not disclose wherein  the first passive actuator and the second passive actuator  are each arranged at at least one force application point on at least one force application lever.
Yanguenthanasan teaches an analogous orthopedic device (Fig. 18) having an analogous first and/or second passive actuator 108, 110 (first torque generator 108, second torque generator 110, [0076]) and an analogous upper leg element 430 (thigh brace, [0101]) wherein at least one of the first passive actuator and the second passive actuator are arranged at at least one analogous force application point 502 (waist belt 502, torque generators 108 and 110 are configured to be coupled to waist belt 502, [0097]) on at least one a force application lever 530 (release mechanism 530 used to couple torque generator 108 to waist belt 502, [0098]; second torque generator 110 is a mirrored body of first torque generator 108, thus only the first torque generator is described here, [0079]; release mechanism 530 comprises a holding bracket 532 which comprises an unlocking lever 536, [0098]; thus the at least one first passive actuator and second passive actuator are arranged at at least one analogous force application point on at least one force application lever as release mechanism 530 which includes a lever couples each torque generator to the belt [analogous force application point]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the first passive actuator and the second passive actuator of Kazerooni that are each arranged at at least one force application point are each arranges at at least one force application point on on at least one force application lever, as taught by Yanguenthanasan, in order to provide an improved orthopedic device that facilitates releasable coupling of the  first and second passive activators (Yanguenthanasan, [0030]).
Regarding claim 10, Kazerooni in view of Yanguenthanasan discloses the invention as described above and further discloses wherein the at least one force application lever comprises at least two force application levers (release mechanism 530 used to couple torque generator 108 to waist belt 502, [0098]; second torque generator 110 is a mirrored body of firs torque generator 108, thus only the first torque generator is described here, [0079]; thus it would follow there are two release mechanisms 530 each with a lever), wherein at least one of an orientation and a  position of the two force application levers in relation to one another is adjustable (the release mechanism 530 has an unlocking lever that has two positions, a locked and unlocked, [0098], Fig. 39 shows locked position of unlocking lever; Fig. 38 shows unlocked position of locking lever; thus it follows that one release mechanism may be in a locked position while another is in an unlocked position and  thus positions are adjustable relative to each other).
Regarding claim 18, Kazerooni in view of Yanguenthanasan discloses the invention as described above and further discloses wherein at least one of the orientation and  position of the at least two force application levers in relation to force application points for the at least two force application levers are adjustable (as described with regard to claim 10, the positions of the levers are adjustable, Yanguethansan, [0098]; thus it follows that the positions of the levers would be adjustable in relation to the force application points of the belt of Kazerooni and Yanguenthanasan as combined).
Regarding claim 22, Kazerooni in view of Yanguenthanasan discloses the invention as described above and further discloses wherein the at least one force application point include at least two force application points(the first and second passive actuators are arranged on the belt 352 via waist frame 352 and loop 358, Fig. 26; [0080]; force imposed by the device on the user from the back is actually imposed by belt 352, [0080]; thus the points on the belt where the first and second passive actuators are arranged are force application points as the belt imposes force), and wherein at least one of the two force application points is adjustable (release mechanism 530 used to couple torque generator 108 to waist belt 502, Yanguenthanasan, [0098]; second torque generator 110 is a mirrored body of first torque generator 108, thus only the first torque generator is described here, Yanguenthanasan, [0079]; thus it would follow there are two release mechanisms 530 each with a lever; the release mechanism 530 has an unlocking lever that has two positions, a locked and unlocked, Yanguenthanasan , [0098], Yanguenthanasan Fig. 39 shows locked position of unlocking lever; Yanguenthanasan Fig. 38 shows unlocked position of locking lever; thus it follows that one release mechanism may be in a locked position while another is in an unlocked position and are thus adjustable).
Claims 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni (US 2014/0378882).  
Regarding claim 8, Kazerooni in a first embodiment of Figs. 1-7 discloses the invention as described above.
Kazerooni in a first embodiment of Figs. 1-7 does not disclose a pelvic element and wherein the upper body element is arranged such that it can be moved relative to the pelvic element, wherein the first force transmission element is engageable and disengageable with the second force transmission element by moving the upper body element relative to the pelvic element.
Kazerooni, in a second embodiment of Fig. 27, teaches an analogous upper body element 352, 312, 304  (belt 352, waist frame 312, [0080]; spine frame 304, [0072]; Fig. 27 shows belt and spine frame on upper trunk), an analogous leg element 180 (thigh strap 180, [0067], an analogous first passive actuator 116 which is configured to apply a force to at least one of the analogous leg element and body element, an analogous second passive actuator 118 which is configured to apply a force to at least one of the analogous leg element and body element (exoskeleton 300 includes torques generators 116, 118 [0071], [0080], Fig. 27), wherein the first passive actuator and the second passive actuator apply their respective forces to the same upper leg element or same upper body element (force imposed by the device on the user from the back is actually imposed by belt 352, [0080]) and further discloses a pelvic element 358 (loop 358 on belt 352, [0080]; Fig. 27) and wherein the upper body element is arranged such that it can be moved relative to the pelvic element (antimoving support 350 is coupled to waist frame 312 through connecting loop 358, [0080]; spine frame 304 rotatably couples to waist frame 312, [0072]; thus upper body element [spine frame] is capable of moving relative to the pelvic element 358 when the user moves, for example when a user has bent at the waist).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide a pelvic element to the orthopedic device of Kazerooni of an embodiment of Figs. 1-7 and wherein the upper body element of Kazerooni of an embodiment of Figs. 1-7  is arranged such that it can be moved relative to the pelvic element, as taught by Kazerooni in an embodiment of Fig. 27, in order to provide an improved orthopedic device that impedes the device from moving upwardly when the person is squatting (Kazerooni, [0079]).
Kazerooni as combined discloses the invention as described above and further discloses wherein the first force transmission element is engageable and disengageable with the second force transmission element by moving the upper body element relative to the pelvic element (as described above with regard to claim 8 and an embodiment of Fig. 27, the upper body element is capable of moving relative to the pelvic element when the user moves; an embodiment of Figs. 1-7 discloses the first and second force transmission elements [210, 136] are engageable and disengageable during user movement, Fig. 5-6; [0054]-[0055]; as the user moves the upper body element is capable of moving relative to the pelvic element and the first and second force transmission elements will engage and disengage; thus the combination of the two embodiments of Kazerooni discloses the first force transmission element is engageable and disengageable with the second force transmission element by moving the upper body element relative to the pelvic element).
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni (US 2014/0378882) in view of Lee (US 2019/0091093).  
Regarding claim 11, Kazerooni discloses the invention as described above.
Kazerooni does not disclose a wherein a preload of at least one of the first passive actuator and a preload of the second passive actuator is adjustable.
Lee teaches an analogous orthopedic device 100 (motion assistance apparatus 100) having an analogous first actuator 150, 151 (connecting module 150, elastic portion 151, [0071])  and an analogous second actuator 150, 151 and a preload of at least one of the first passive actuator and a preload of the second passive actuator is adjustable ([0101]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that at least one of the first passive actuator and the second passive actuator of the orthopedic device of Kazerooni has a preload that is adjustable, as taught by Lee, in order to provide an improved orthopedic device that allows for adjusting a preload (Lee, [0101]).
Claims 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kazerooni (US 2014/0378882) in view of Radaelli (US 2016/0250062).  
Regarding claim 19, Kazerooni discloses the invention as described above.
Kazerooni does not  discloses wherein the pattern  of force applied by at least one of the first passive actuator and the second passive actuator is curved.  
Radaelli teaches an analogous orthosis having an analogous upper body element and an analogous first passive actuator and an analogous second passive actuator (stay 1 has upper and lower parts 6, 7, [0072]; stay has a bent state, [0082]; user experiences a counter pressure from each stay due to bending, [0084]; elastic force results in slight deformation of the stay or stays 1, [0081]) and an analogous pattern of force (moment M, [0123]) wherein the pattern of force applied by at least one of the first passive actuator and second passive actuator is curved wherein the pattern is curved ([0123]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pattern or force applied by at least one of the first passive actuator and the second passive actuator of the orthopedic device of Kazerooni is curved, as taught by Radeelli, in order to provide an improved orthopedic device that provides for almost a balance for upper body weight (Radaelli, [0123]).
Regarding claim 20, Kazerooni discloses the invention as described above.
Kazerooni does not  discloses wherein the pattern of force applied by at least one of the first passive actuator and the second passive actuator is sinusoidal.  
Radaelli teaches an analogous upper body element and an analogous first passive actuator and an analogous second passive actuator (stay 1 [0072]; left and right sides of stay 1, Fig. 7; stay has a bent state, [0082]; user experiences a counter pressure from each stay due to bending, [0084]; elastic force results in slight deformation of the stay or stays 1, [0081]) and an analogous patter of force (biasing moment from  M, [0122]) wherein the pattern is sinusoidal ([0122]).
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the invention, to provide that the pattern or force applied by at least one of the first passive actuator and the second passive actuator of the orthopedic device of Kazerooni, is sinusoidal as taught by Radaelli, in order to provide an improved orthopedic device requiring little strength to bend towards the upright body position (Radaelli, [0122]).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA MCCARTHY whose telephone number is (408)918-7594. The examiner can normally be reached Monday - Friday, 7:00-3:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 571-270-3076. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.M./Examiner, Art Unit 3786            

/ALIREZA NIA/Supervisory Patent Examiner, Art Unit 3786